On February 16, 1993, the Defendant was sentenced to Count I, twenty (20) years for Aggravated Assault, plus five (5) years for the use of a weapon. Count II, twenty (20) years for Aggravated Assault, plus five (5) years for the use of a weapon. Both sentences shall be served concurrently and the Defendant shall be designated as a dangerous offender. The Court recommends that the Defendant receive appropriate psychological and psychiatric counselling, as well as educational and vocational skills while incarcerated. Credit is given for 265 days time served.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
*61DATED this 23rd day of July, 1993.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges